DETAILED ACTION
This communication is in responsive to Application 16/749877 filed on 1/22/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) entries comply with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Allowable Subject Matter
Claims 8-9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming all outstanding rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,  9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The underline limitation “… wherein before the transmitting second attribute change information to the synchronization server in a data transmission channel, the method further comprises: preprocessing the first messages transmitting the attribute change information, wherein the preprocessing comprises generating a second message from the plurality of first messages of the same type, and the second message is configured for representing the plurality of first messages of the same type; packing all the second messages into a message packet; and compressing the message packet” of claim 9 lacks antecedent basis. 
The underline limitation “…to the synchronization server in a data transmission channel, wherein the synchronization server is configured to…” of claim 6 lacks antecedent basis. 
Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 10-12, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smedley et al. (hereinafter Smedley) US 2010/0041481 A1 in view of Stechschulte et al. (hereinafter Stechschulte) US 2017/0036106 A1.  
Regarding Claim 1, Smedley teaches a method for synchronously displaying game content, applied to a terminal device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors (¶0010 & ¶0080; processor) and the method comprising: 
detecting a first operation instruction on a first client of a game application in a case that a round of game of the game application is run on the first client, a first account being logged into on the first client, accounts participating in the round of game comprising the first account and a second account, and the second account being configured for login on a second client of the game application (¶0010; a processor in an electronic device to perform a method of, for multiple client systems, each running a first application, to access other players and for mutual consumption of a second application.  The method includes steps of providing a lobby facility to which client systems may access; receiving a login request from a first client system running a first application, and authorizing the first client system to access the lobby facility upon verification of a first credential; receiving a login request from a second client system running another first application, and authorizing the second client system to access the lobby facility upon verification of a second credential; and associating the first and second client systems, such that the first and second client systems are configured to mutually consume a second application); 
determining, according to the first operation instruction, a first operation that corresponds to the first operation instruction and is performed by a first operation object corresponding to the first account in the round of game (Fig. 9 & ¶0081; first operation is playing by a first client a game of card which the card is object where players may access their stored TCG deck while playing the MMO, e.g., in order to view and organize their cards.  Players may access their stored TCG deck using a TCG client, web application, or other such client.  In other variations, while the discussion above focuses on a TCG and MMO, implementations could be developed for other types of games, such as real-time strategy games, card games, board games, video games, etc. In the RTS area, the RTS game may be related to an MMO game that is an RPG.  Alternatively, instead of integrating a game into an online environment, a different type of item could be integrated, such as audio or video content); 
determining first content that needs to be displayed on the first client in a case that the first operation object performs the first operation (Fig. 8 playing a game on the first client’s device. Also see Fig. 9 ¶0078-¶0081; playing TCG game. Also players may view the gameplay by having the same rendered on their display using a rendering engine associated with the first application or the MMO (step 114).  Alternatively, the gameplay may be rendered using a separate rendering module (step 116)), 
the second content being content that needs to be displayed on the second client in a case that a second operation object corresponding to the second account in the round of game performs a second operation (Fig. 9 ¶0078-¶0081; second user playing card on second device where playing TCG game. Also players may ; 
Smedley teaches that in Fig. 8 playing a game. Also see Fig. 9 ¶0078-¶0081; players may view the gameplay by having the same rendered on their display using a rendering engine associated with the first application or the MMO (step 114).  Alternatively, the gameplay may be rendered using a separate rendering module (step 116). However, Smedley does not expressly teach “synchronously displaying game content,” and obtaining second content to be simultaneously displayed with the first content,” & “and simultaneously displaying the first content and the second content on the first client.”
Stechschulte teaches “synchronously displaying game content,” and obtaining second content to be simultaneously displayed with the first content,” & “and simultaneously displaying the first content and the second content on the first client” (Fig. 3 & ¶0036-¶0042; simulation controller 110 can be configured to superimpose at least part of the television content with at least a portion of the simulated sports game such that the television content and the sports game are simultaneously viewable while the sports game is being played by the human user in a third mode where the simulation controller 110 may configure the simulated sports game to portray the same sport venue corresponding to the live or recorded sporting game such that the human user plays.  For example, in the golf simulation game, the simulation controller 110 may display on the simulated golf game the same location on the same golf course as that being played by a golf player in the live or recorded golf 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Stechschulte into the system of Smedley in order to enhance the experience of the user operating the simulation (¶0036). Utilizing such teachings enable the system to cause an avatar of an 

Regarding Claim 2, Smedley in view of Stchschulte teach the method according to claim 1, Stchschulte further teaches wherein the obtaining second content to be simultaneously displayed with the first content comprises: obtaining first attribute change information delivered by the second client, wherein the first attribute change information is configured for describing an attribute change caused by the second operation object performing the second operation in the round of game, and the second operation is an operation triggered by a second operation instruction detected on the second client (¶0036-¶0042; a user following a gold game e.g. swinging “attribute change” is propagated to the display while playing the game. For example, in the golf simulation game, the simulation controller 110 may display on the simulated golf game the same location on the same golf course as that being played by a golf player in the live or recorded golf match.  Alternatively, the television content may be slightly less opaque so that the two images are superimposed simultaneously on the video display system 100.  The camera angle can be matched so that the player of the simulated sports game is oriented in the same direction as the player on the television.  The simulation controller 110 may be configured to display a live or recorded video of the player on television playing a sport on a first of the one or more actively viewable surfaces 102, 104, 106 while simultaneously displaying the simulated sport game on at least a second of the one or more actively viewable surfaces 102, 104, 106.  In this example, the player of the simulated golf game can "play alongside" a professional golf The two golf balls may be simulated being struck and traveling along the course simultaneously so that the player can compare his or her strokes against that of the professional); 
and determining the second content on the first client according to the first attribute change information, wherein the simultaneously displaying the first content and the second content on the first client comprises: superimposing the second content determined according to the first attribute change information on a game picture of the first client for display, wherein the game picture of the first client is a picture displaying the first content (¶0036-¶0042; in the golf simulation game, the simulation controller 110 may display on the simulated golf game the same location on the same golf course as that being played by a golf player in the live or recorded golf match.  Alternatively, the 
television content may be slightly less opaque so that the two images are superimposed simultaneously on the video display system 100.  The camera angle can be matched so that the player of the simulated sports game is oriented in the same direction as the player on the television.  The simulation controller 110 may be configured to display a live or recorded video of the player on television playing a sport on a first of the one or 
Alternately, pre-recorded television content of a professional player performing a sports skill or action, with or without a sports object, may be displayed simultaneously on the display system 100 while the player is playing the simulated sports game.  In this manner, a player may compare their action in relation to a sports object with a professional performing the same action on the same sporting venue.  For example, in a golf simulation game, a golfer hitting a ball may be portrayed simultaneously on the display system 100 while the player is playing the simulated golf game.  The two golf balls may be simulated being struck and traveling along the course simultaneously so that the player can compare his or her strokes against that of the professional).

Regarding Claim 3, Smedley in view of Stchschulte teach the method according to claim 2, Stchschulte further teaches wherein the superimposing the second content determined according to the first attribute change information on a game picture of the first client for display comprises: displaying the superimposed second content on the game picture of the first client in a second display mode while the first content is displayed on the game picture of the first client in a first display mode, wherein the first display mode is different from the second display mode (¶0036-¶0042; different display modes where controller 110 can be configured to superimpose at least part of the television content with at least a portion of the simulated sports game such that the 

Regarding Claim 5, Smedley in view of Stchschulte teach the method according to claim 1, Stchschulte further teaches wherein the determining first content that needs to be displayed on the first client in a case that the first operation object performs the first operation comprises at least one of the following: determining on the first client the first content configured for indicating a position at which the first operation object is located after a position attribute of the first operation object is changed in a case that the first operation is an operation of changing the position attribute of the first operation object; and determining on the first client the first content configured for indicating content related to shooting in a case that the first operation is a shooting operation of the first operation object (¶0019; target shooting. Fig. 3 illustrate position of content where the two golf balls may be simulated being struck and traveling along the course simultaneously so that the player can compare his or her strokes against that of the professional).

Regarding Claim 7, Smedley in view of Stchschulte teach the method according to claim 1, Smedley further teaches wherein that a round of game of a game application is run on a first client of the game application comprises: running the round of game on the first client according to an instruction of instruction information in a case that the instruction information is received on the first client, wherein the instruction information is configured for instructing the first client and the second client to run a round of game 

Claim 10-12, 14, 16 and 18-20 are substantially similar to the above claims, thus the same rationale applies. 

Claims 4, 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smedley in view of Stechschulte and further in view of Noguchi et al. (hereinafter Noguchi) US 2020/0206622 A1. 

synchronization server, wherein the data transmission channel is a channel connected to the synchronization server and transmitting data by using the User Datagram Protocol (UDP).”
However, Noguchi teaches “wherein the obtaining first attribute change information delivered by the second client comprises: receiving, in a data transmission channel, the first attribute change information forwarded by the second client through a synchronization server, wherein the data transmission channel is a channel connected to the synchronization server and transmitting data by using the User Datagram Protocol (UDP)” (Fig. 3 & ¶0067-¶0070; game video synchronizer 72 “server synchronization” includes a function to receive a game video (using a function of a video input-output board) from the game machine 10 via the video recorder 14 and the video switcher 15. Note that using UDP is inherent from video synchronizer 72 because video switcher of Fig. 3 transmit and transfer data via a communication protocol, see ¶0060.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Noguchi into the system of Smedley in view of Stchschulte in order to controls a playback device, based on the selected content, to start playing the game video from a time point at which an event represented by the selected content occurred; and the playback device that plays 

Regarding Claim 6, Smedley in view of Stchschulte teach the method according to claim 5, Stchschulte further teaches wherein after the first content that needs to be displayed on the first client in a case that the first operation is performed is obtained on the first client, the method further comprises: transmitting second attribute change information, the second attribute change information is information configured for describing a change of the position attribute and/or a change of an attribute related to the shooting operation (¶0019; target shooting. Fig. 3 illustrate position of content where the two golf balls may be simulated being struck and traveling along the course simultaneously so that the player can compare his or her strokes against that of the professional).
 
Smedley in view of Stchschulte do not expressly teach the synchronization server in a data transmission channel, wherein the synchronization server is configured to forward the second attribute change information to the second client and the data transmission channel is a channel connected to the synchronization server and transmitting data by using a User Datagram Protocol (UDP).
However, Noguchi teaches the synchronization server in a data transmission channel, wherein the synchronization server is configured to forward the second attribute change information to the second client and the data transmission channel is a channel connected to the synchronization server and transmitting data by using a User Datagram Protocol (UDP) (Fig. 3 & ¶0067-¶0070; game video synchronizer 72 “server synchronization” includes a function to receive a game video (using a function of a video input-output board) from the game machine 10 via the video recorder 14 and the video switcher 15. Note that using UDP is inherent from video synchronizer 72 because video switcher of Fig. 3 transmit and transfer data via a communication protocol, see ¶0060.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Noguchi into the system of Smedley in view of Stchschulte in order to controls a playback device, based on the selected content, to start playing the game video from a time point at which an event represented by the selected content occurred; and the playback device that plays the game video stored in the game video storage device under the control of the controller (abstract). 

Claims 13 and 15 are substantially similar to the above claims, thus the same rationale applies. 

Claims 1, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smedley in view of Noguchi et al. (hereinafter Noguchi) US 2020/0206622 A1. 
Regarding Claim 1, Smedley teaches a method for synchronously displaying game content, applied to a terminal device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors (¶0010 & ¶0080; processor) and the method comprising: 
detecting a first operation instruction on a first client of a game application in a case that a round of game of the game application is run on the first client, a first account being logged into on the first client, accounts participating in the round of game comprising the first account and a second account, and the second account being configured for login on a second client of the game application (¶0010; a processor in an electronic device to perform a method of, for multiple client systems, each running a first application, to access other players and for mutual consumption of a second application.  The method includes steps of providing a lobby facility to which client systems may access; receiving a login request from a first client system running a first application, and authorizing the first client system to access the lobby facility upon verification of a first credential; receiving a login request from a second client system running another first application, and authorizing the second client system to access the lobby facility upon verification of a second credential; and associating the first and second client systems, such that the first and second client systems are configured to mutually consume a second application); 
determining, according to the first operation instruction, a first operation that corresponds to the first operation instruction and is performed by a first operation object corresponding to the first account in the round of game (Fig. 9 & ¶0081; first operation is playing by a first client a game of card which the card is object where players may access their stored TCG deck while playing the MMO, e.g., in order to view and organize their cards.  Players may access their stored TCG deck using a 
determining first content that needs to be displayed on the first client in a case that the first operation object performs the first operation (Fig. 8 playing a game on the first client’s device. Also see Fig. 9 ¶0078-¶0081; playing TCG game. Also players may view the gameplay by having the same rendered on their display using a rendering engine associated with the first application or the MMO (step 114).  Alternatively, the gameplay may be rendered using a separate rendering module (step 116)), 
the second content being content that needs to be displayed on the second client in a case that a second operation object corresponding to the second account in the round of game performs a second operation (Fig. 9 ¶0078-¶0081; second user playing card on second device where playing TCG game. Also players may view the gameplay by having the same rendered on their display using a rendering engine associated with the first application or the MMO (step 114).  Alternatively, the gameplay may be rendered using a separate rendering module (step 116)); 
Smedley teaches that in Fig. 8 playing a game. Also see Fig. 9 ¶0078-¶0081; players may view the gameplay by having the same rendered on their display using a rendering engine associated with the first application or the MMO (step 114).  synchronously displaying game content,” and obtaining second content to be simultaneously displayed with the first content,” & “and simultaneously displaying the first content and the second content on the first client.”

Noguchi teaches “synchronously displaying game content,” and obtaining second content to be simultaneously displayed with the first content,” & “and simultaneously displaying the first content and the second content on the first client” (¶0056-¶0060, ¶0086 & Fig. 9; the video system workstation 22 displays the game data at predetermined locations in the various display contents, displays images and videos by associating display contents with image files and video files based on file path information in the game data, and synchronously displays the positions of the various display contents based on position coordinates).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Noguchi into the system of Smedley in order to display various types of information as live contents along with the progress of a game in addition to a video of the game and thereby improve the quality of a running commentary in an event (¶0003). 
	
	Claims 10 and 18 are substantially similar to claim 1, thus the same rationale applies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI

Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455